
	

113 HRES 313 IH: Supporting the goals and ideals of the MAGIC Foundation.
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 313
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Cassidy (for
			 himself and Mr. Danny K. Davis of
			 Illinois) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of the
		  MAGIC Foundation.
	
	
		Whereas according to the POSSUM (Pictures of Standard
			 Syndromes and Undiagnosed Malformations) database, there are more than 600
			 serious diseases and conditions that cause growth failure;
		Whereas conditions causing growth failure may affect a
			 child’s overall health;
		Whereas short stature may be a symptom of a serious
			 underlying condition;
		Whereas growth failure in children is often missed;
		Whereas according to the MAGIC Foundation for Children’s
			 Growth, 48 percent of children in the United States evaluated with the two most
			 common causes of growth failure were undiagnosed;
		Whereas the longer a child goes undiagnosed, the greater
			 the potential for damage and higher costs of care;
		Whereas early detection and the diagnosis of growth
			 failure is crucial for a healthy future;
		Whereas public awareness and education is a vital public
			 service;
		Whereas providing resources for identification of growth
			 failure will allow for early detection;
		Whereas to this day, the MAGIC Foundation remains
			 committed to its goals and visions in helping to educate families and the
			 public about growth failure; and
		Whereas the MAGIC Foundation has designated the third week
			 of September as Growth Awareness Week: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 supports the goals and ideals of the MAGIC Foundation.
		
